Exhibit 10.1

DIVIDEND REINVESTMENT PLAN

OF

BC PARTNERS LENDING CORPORATION

Effective as of February 5, 2020

BC Partners Lending Corporation, a Maryland corporation (the “Company”), hereby
adopts the following plan (the “Plan”) with respect to cash dividends or
distributions declared by its Board of Directors on shares of the Company’s
common stock, par value $0.001 per share (the “Common Stock”).

 

  1.

Unless a stockholder specifically elects to receive cash pursuant to paragraph 4
below, all cash dividends or other distributions hereafter declared by the
Company’s Board of Directors shall be reinvested by the Company in the Company’s
Common Stock on behalf of each stockholder, and no action shall be required on
such stockholder’s part to receive such Common Stock.

 

  2.

Such cash dividend or distribution shall be payable on such date or dates (each,
a “Payment Date”) as may be fixed from time to time by the Board of Directors to
stockholders of record at the close of business on the record date(s)
established by the Board of Directors for the cash dividend distribution or
distribution involved.

 

  3.

With respect to each distribution pursuant to this Plan, the Board of Directors
reserves the right, subject to the provisions of the Investment Company Act of
1940, as amended, to issue new shares of Common Stock for the accounts of
Participants (as defined below). The number of shares of Common Stock to be
issued to a stockholder that has not elected to receive its dividends in cash in
accordance with paragraph 4 below (each, a “Participant”) shall be determined by
dividing the total dollar amount of the distribution payable to such Participant
by the net asset value per share of the Company’s Common Stock as of the last
day of the Company’s fiscal quarter immediately preceding the date such
distribution was declared (the “Reference NAV”); provided that in the event a
distribution is declared on the last day of a fiscal quarter, the Reference NAV
shall be deemed to be the net asset value per share of the Company’s Common
Stock as of such day.

 

  4.

A stockholder may elect to receive any portion of its cash dividend
distributions in cash. To exercise this option, such stockholder shall notify
the Company and U.S. Bancorp Fund Services, LLC (referred to as the “Plan
Administrator”), in writing (using the form of notice set forth as an appendix
to the Subscription Agreement signed by such stockholder or any other form of
notice as distributed to such stockholder by the Company) so that such notice is
received by the Plan Administrator no later than 10 days prior to the record
date fixed by the Board of Directors for the first distribution such stockholder
wishes to receive in cash. Such election shall remain in effect until the
stockholder shall notify the Plan Administrator in writing of such stockholder’s
desire to change its election, which notice shall be delivered to the Plan
Administrator no later than 10 days prior to the record date fixed by the Board
of Directors for the first distribution for which such stockholder wishes its
new election to take effect.

 

  5.

Shares of Common Stock issued pursuant to the Plan in connection with any cash
dividend shall be issued to each Participant (i) in the event that the
applicable Reference NAV has been approved by the Company’s Board of Directors
(or a committee thereof) prior to the Payment Date of such cash dividend, on the
Payment Date or (ii) otherwise, promptly upon the date such approval has been
provided by the Company’s Board of Directors. All shares of Common Stock issued
pursuant to the Plan shall be issued in non-certificated form and shall be
credited to such Participant on the books and records of the Company. The
allocation of shares among Participants may result in the ownership of
fractional shares.

 

  6.

The Plan Administrator will confirm to each Participant each issuance of shares
of Common Stock made to such Participant pursuant to the Plan as soon as
practicable following the date of such issuance.



--------------------------------------------------------------------------------

 

2

  7.

The Plan Administrator will forward to each Participant any Company-related
proxy solicitation materials and each Company report or other communication to
stockholders. Any shares held by a Participant under the Plan will be voted in
accordance with the instructions set forth on proxies returned by the
Participant to the Company.

 

  8.

In the event that the Company makes available to its stockholders rights to
purchase additional shares or other securities, the shares of Common Stock held
by the Plan Administrator for each Participant under the Plan will be added to
any other shares held by the Participant in calculating the number of rights to
be issued to the Participant.

 

  9.

The Plan Administrator’s service fee, if any, and expenses for administering the
Plan will be paid for by the Company. There will be no brokerage charges or
other charges to stockholders who participate in the Plan.

 

  10.

The Plan may be terminated by the Company upon notice in writing mailed to each
Participant at least 30 days prior to the effectiveness of such termination.
Each Participant may terminate his, her or its account under the Plan by so
notifying the Plan Administrator in writing U.S. Bancorp Fund Services, LLC, 615
East Michigan Street, Milwaukee, WI 53202. Such termination shall be effective
immediately if the Participant’s notice is received by the Plan Administrator
not less than 10 days prior to any cash dividend or distribution record date;
otherwise, such termination will be effective only with respect to any
subsequent cash dividend or distribution.

 

  11.

These terms and conditions may be amended or supplemented by the Company at any
time. The amendment or supplement shall be deemed to be accepted by each
Participant unless, prior to the effective date thereof, the Plan Administrator
receives written notice of the termination of his, her or its account under the
Plan at least ten days prior to the effective date. Any such amendment or
supplement may include an appointment by the Plan Administrator in its place and
stead of a successor agent under the terms and conditions agreed upon by the
Company, with full power and authority to perform all or any of the acts to be
performed by the Plan Administrator as agreed to by the Company.

 

  12.

The Plan Administrator will at all times act in good faith and use its best
efforts within reasonable limits to ensure its full and timely performance of
all services to be performed by it under this Plan and to comply with applicable
law, but assumes no responsibility and shall not be liable for loss or damage
due to errors unless such error is caused by the Plan Administrator’s
negligence, bad faith or willful misconduct or that of its employees or agents.

 

  13.

These terms and conditions shall be governed by the laws of the State of New
York, without regard to the conflicts of law principles thereof, to the extent
such principles would require or permit the application of the laws of another
jurisdiction.